Citation Nr: 0718720	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-14 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  The evidence of record does not establish that the 
veteran engaged in combat with the enemy.

2.  There is no corroboration or verification of the 
occurrences of the veteran's claimed stressors by official 
service records or other credible supporting evidence.


CONCLUSION OF LAW

Post-traumatic stress disorder (PTSD) was not incurred in 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case the RO's letter, dated in 
February 2003, advised the veteran of the foregoing elements 
of the notice requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by issuance of a fully compliant notification followed 
by a re-adjudication of the claim).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  Thus, 
the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical and service personnel records, VA medical 
treatment records, and his identified private treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
also notes that the veteran was notified on multiple 
occasions that additional details were needed in order to 
confirm his alleged stressors which serve as the basis for 
his claimed PTSD.  As there is no such validated stressor, no 
VA examination is necessary in this matter.  Finally, there 
is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  The United States 
Court of Appeals for Veterans Claims (Court) has held that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Historically, the veteran served on active duty in the Army 
from August 1969 to August 1971.  A review of his service 
personnel records revealed that he served in the Republic of 
Vietnam from August 1970 to August 1971.  From August 1970 to 
October 1970, he served in D Company, 1st Infantry Battalion 
(M), 5th Infantry Division.  From October 1970 to March 1971, 
he served in HH Company, 1st Infantry Battalion (M), and 5th 
Infantry Division.  Finally, from March 1971 to August 1971, 
the veteran served in HMSC, 185th Maintenance Battalion.  His 
principal duty during his service in Vietnam was listed as a 
tracked vehicle repairman and mechanical maintenance.

A review of his initial enlistment examination, dated in May 
1969, noted essentially normal findings throughout.  A review 
of his service medical records was silent as to any treatment 
for combat-related injuries or any psychiatric complaints or 
treatment.  The report of his separation examination, 
performed in August 1971, was silent as to any psychiatric 
disorder.  

Post service medical treatment records, beginning in 2002, 
revealed diagnoses of PTSD and mood disorder.  Treatment 
reports, dated in December 2002 and in May 2003, from S. 
Smith, L.C.S.W., noted the veteran's inservice history of 
having been shot in the arm and having stepped on a punji 
stick.  The veteran also indicated that his unit went into 
Cambodia, and that choppers landing at his base were 
attacked.  The reports concluded with diagnoses of PTSD.  A 
statement received from E. Wierwille, C.R.N.P., and C.D.E., 
dated in August 2003, noted the veteran's diagnosis of PTSD, 
without any discussion of the stressor upon which this 
diagnosis was based.  

Despite these treatment records, "[j]ust because a physician 
or other health professional accepted appellant's description 
of his [wartime] experiences as credible and diagnosed 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for PTSD."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In support of his claim, the veteran has reported several 
inservice stressors which he believes could have led to his 
current PTSD.  Specifically, he provided statements 
indicating that: (1) he was shot in the arm and stepped on a 
punji stick; (2) he was frequently attacked by the enemy; (3) 
he witnessed an attack by villagers on fellow soldiers; and 
(4) he was sent into Cambodia.

The evidence does not show that the veteran engaged in 
combat.  Although he was stationed in the Republic of Vietnam 
from August 22, 1970 to August 18, 1971, the veteran's 
service personnel records give no evidence of participation 
in combat.  A review of his report of separation, Form DD 
214, revealed that he was awarded a National Defense Service 
Medal, Vietnam Service Medal, and Vietnam Campaign Medal.  No 
decorations, medals, badges, or commendations confirming the 
veteran's participation in combat were indicated.  

As the veteran is not shown to have participated in combat, 
the veteran's assertions of service stressors are not 
sufficient to establish their occurrence.  Rather, a service 
stressor must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  In 
considering whether there is credible supporting evidence 
that the claimed in-service stressor occurred, the Board must 
assess the credibility and weight of all the evidence, 
including the medical evidence.  

Notwithstanding the recent diagnoses of PTSD, the evidence of 
record does not provide corroboration or verification of the 
occurrences of the veteran's claimed stressors by official 
service records or other credible supporting evidence.

There is no evidence of record that corroborates the 
veteran's alleged inservice stressors.  The veteran has not 
provided any specific information regarding his alleged 
stressors, or witnesses to these alleged stressors.  
Moreover, the information which has been provided by the 
veteran is simply too vague and lacking in detail as to 
render any attempt to confirm these stressors futile.  While 
VA has a statutory duty to assist the veteran in developing 
evidence pertinent to a claim, the veteran also has a duty to 
assist and cooperate with VA in developing evidence; the duty 
to assist is not a one-way street. See Wood v. Derwinski, 1 
Vet. App. 190 (1991).

In making this determination, the Board points out that the 
veteran has been informed on multiple occasions that 
additional details were needed in order to confirm his 
alleged inservice stressors.  Specifically, in February 2003, 
the RO sent correspondence to the veteran requesting that he 
provide detailed information in order to confirm his alleged 
inservice stressors.  A report of contact, dated in June 
2003, indicates that the RO contacted the veteran by 
telephone seeking information which could be used to verify 
his alleged stressors.  Moreover, the veteran's failure to 
provide sufficient details from which to verify his alleged 
stressors are noted in both the March 2003 RO rating decision 
and the January 2004 statement of the case.

While medical evidence of record does reflect diagnosis of 
PTSD, this evidence does not alleviate the need to obtain 
corroboration of the veteran's reported stressors in this 
case.
  
In reaching its decision herein, the Board does not accept 
the argument proffered by the veteran's representative that 
the veteran's allegations, along with his service personnel 
records and other records in the claims folder, document his 
participation in combat.  Included in the claims folders were 
unit history reports from two separate internet websites.  
These articles, printed from www.military.com and 
www.bobcat.ws, fail to reference any specific combat episodes 
involving Company D or HH Company, in which the veteran 
served while in Vietnam and assigned to the 1st Battalion (M) 
5th Infantry Division.  Moreover, as for the August 2003 
letter submitted by E. Wierwille, C.R.N.P.-C.D.E., noting the 
veteran's medical records showing he has PTSD, the Board's 
decision herein does not dispute that fact.  However, as 
noted above, service connection for PTSD requires credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).  

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  See 38 U.S.C.A. 
§ 5107.  The objective evidence of record does not show that 
the veteran engaged in combat with the enemy, and therefore 
his statement alone are not sufficient to establish the 
occurrence of the claimed stressors; his statements must be 
corroborated by credible supporting evidence.  With no 
corroborating credible supporting evidence that the stressors 
actually occurred, the requirements for a grant of service 
connection for PTSD are not met.  38 C.F.R. § 3.304(f).  
Accordingly, service connection for PTSD is not warranted.


ORDER

Service connection for PTSD is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


